Citation Nr: 0102451	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-17 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for depressive 
disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from June 1990 to July 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, which denied the benefits sought. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The Board observes that service connection is in effect for 
trans-vaginal hysterectomy and bilateral salpingo-
oophorectomy, evaluated as 50 percent disabling, chronic 
obstructive pulmonary disease (COPD) with asthma, evaluated 
as 30 percent disabling, left knee subpatellar 
chondromalacia, patellar femoral syndrome, evaluated as 10 
percent disabling, right knee subpatellar chondromalacia, 
patellar femoral syndrome, evaluated as 10 percent disabling, 
depressive disorder, evaluated as 30 percent disabling, left 
cubital tunnel syndrome (minor), evaluated as 10 percent 
disabling, residuals of gallbladder removal to include 
scarring, evaluated as 10 percent disabling together with the 
following disabilities assigned noncompensable ratings: 
bilateral pes cavus, residuals of injury to left middle 
finger, gastroesophageal reflux disease, right cubital tunnel 
syndrome (major) and fibrocystic changes of the right breast, 
including stromal fibrosis and removal of lesion.  The 
disabilities were assigned a combined 90 percent evaluation.  
The veteran is apparently employed on at least a part time 
basis.  Nevertheless, apart from the depressive disorder on 
appeal, there is no assertion or evidence suggesting any 
dispute as to functional impairment beyond that established 
by the foregoing assigned ratings for the other service 
connected disabilities.

The Board notes that the veteran was last afforded a VA 
mental disorders examination with a multiaxial evaluation and 
a comprehensive general medical examination in May 1997.  At 
that time, her mental health disorder was evaluated as 10 
percent disabling.  Thereafter, the veteran claimed a 
worsening of her mental disorder along with entitlement to 
TDIU.  A 30 percent evaluation was assigned for her 
depressive disorder pursuant to the subject September 1998 
rating, principally based upon outpatient treatment records 
from Applied Behavioral Concepts.

The veteran's representative has asserted that medical 
records currently used to evaluate her mental disorder were 
created without the benefit of review of the claims file.  
Progress notes from Applied Behavioral Concepts also suggest 
that additional treatment was afforded beyond that reflected 
by the outpatient treatment records currently associated with 
the file.  Such records by themselves are inadequate for 
assessment of the veteran's disability.  The Board notes that 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  The Board is of the opinion that further 
development is warranted.

The Board additionally observes that according to a July 1999 
deferred rating, vocational rehabilitation records are in 
existence and are not currently associated with the claims 
file.  The VA's statutory duty to assist includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

The appellant is hereby notified that it is her 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain any additional 
treatment records from Applied Behavioral 
concepts beyond those already associated 
with the claims file

The RO should also obtain all vocational 
rehabilitation records pertinent to the 
veteran and associate them with the 
claims folder.

If the search for records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that the made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  The veteran should be afforded a 
special VA psychiatric examination in 
order to determine the current severity 
of her service-connected depressive 
disorder.  All indicated testing in this 
regard should be accomplished.  The 
claims folder should be made available to 
the examiner for review before the 
examination report is completed.  Based 
on his/her review of the case, it is 
requested that the examiner provide a 
full multiaxial evaluation, including a 
score on the GAF scale on Axis V.

The examiner is also requested to offer 
an opinion as to whether it is as least 
as likely as not that whether the veteran 
is precluded from performing 
substantially gainful employment because 
of all her service-connected 
disabilities.  The complete rationale for 
all opinions expressed must be provided.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




